The opinion of the court was delivered, by
Agnew, J.
— The question in this case is between the mechanics’ claim creditors and the judgment creditors. The court ■below decided in favor of the mechanics’ liens, reversing the report of the auditor who had found the other way. The case arose under a special act, and the objection is that freehold estates are not within the title of the act, and therefore that the sixth section, under w'hich these claims were filed, is unconstitutional. The title is “An act relating to the liens of mechanics, material-men and laborers upon leasehold estates and property thereon, in the county of Yenango.” The estate sold by the sheriff was a fee-simple, and not a leasehold. Eeasons might be given why leaseholds should be subjected to a lien for work and materials, when a freehold would not be. The former are often of short duration, and ■ engines, derricks, machinery, and even buildings may be removed therefrom during the term. But it is sufficient that the legislature has, by the title of the act, clearly confined the lien to leaseholds. This description ex vi termini excludes *195estates of a higher' grade. The second amendmenit to the Constitution, adopted in 1864, provides that “ no bill shall be passed by the legislature containing more than one subject, which shall be clearly expressed in the title, except appropriation bills.” The word “subject” has a large signification, often embracing different kinds, different classes, and various modes, all belonging to the general subject. The word estates is itself an example, embracing fees, fee tails, estates for life, and estates for years, commonly called leaseholds. Had the qualifying term “ leaseholds ” been omitted in this title, all the various kinds of estates of freehold would have been comprehended within the title, and the sale of a freehold interest under the lien would have been good. Mere generality of meaning in the title ought not to avoid a law. For instance, the title, “An act relating to executions,” is quite general as an expression of the subject of the act; yet no one could doubt the power of the legislature, under this title, to provide for the various kinds of executions generally comprised within the term execution; as for example writs of fieri facias, liberari facias, levari facias, venditioni exponas, &c. So an act relating to actions might include covenant, case, debt, &c. But a restriction in a title, which tends to mislead, stands on a different footing. The purpose of the amendment is to prevent a number of different and unconnected subjects from being gathered into one act, and thus to prevent unwise or injurious legislation by a combination of interests. Another purpose was to give information to the members or others interested, by the title of the bill, of the contemplated legislation ; and thereby to prevent the passage of unknown and alien subjects, which might be coiled up in the folds of the bill. The amendment was found necessary to correct the evils of unwise, improvident and corrupt legislation, and therefore is to receive an interpretation to effectuate its true purpose. It would not do to require the title to be a complete index to the contents of the bill, for this would make legislation too difficult, and bring it into constant danger of being declared void. But on the other hand the title should be so certain as not to mislead. The language of the amendment is “ one subject which shall be clearly expressed in the title.” To be “ clearly expressed ” certainly does not mean something which is dubious, and therefore is not clearly expressed. If then the title seems to mean one thing while the enactment as clearly refers to another, it cannot be said to be clearly expressed. Now in the present case the words leasehold estates certainly do not express estates of freeholds. Perhaps a very cautious man might look into the body of a bill with this title to see whether other articles were embraced in it, but certainly only a few persons would think it necessary. We think the title does not even point to freehold estates, and therefore that the sixth section of this act is not constitutional.
*196The case of Blood v. Mercelliott, 3 P. F. Smith 391, is not opposed to this reasoning. It was a very close case, standing on the border of the Constitution; but the re-location of the county seat was not thought to be so entirely foreign to the subject of the bill, as to demand a decision against the constitutionality of the law. It is not probable that a case exactly similar to it will again arise, and therefore it should not be used to carry other cases beyond the clear language of the constitutional provision. Certainly nothing was said in that case which would justify us in declaring that there is no difference between a leasehold and a freehold and that the former comprehends estates in fee simple.
The decree of the court below is reversed, and it is now ordered and decreed that the report of the auditor be adopted and distribution made in accordance therewith, and the costs of this appeal be paid by the appellees.